Exhibit 10.1


NOBLE ENERGY, INC.
2017 LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective April 23, 2019)


ARTICLE I. ESTABLISHMENT AND PURPOSE
1.1    Establishment. Noble Energy, Inc., a Delaware corporation (“Noble”),
previously established the Noble Energy, Inc. 2017 Long-Term Incentive Plan for
the benefit of certain officers, employees, consultants and others performing
services for Noble and its Affiliates, as set forth in this Plan.


1.2    Purpose. The purposes of this Plan are to attract and retain highly
qualified individuals to perform services for Noble and its Affiliates, to
further align the interests of those individuals with those of the stockholders
of Noble, and to more closely link compensation with the performance of Noble
and its Affiliates. Noble is committed to creating long-term stockholder value.
Noble’s compensation philosophy is based on the belief that Noble can best
create stockholder value if officers, employees, consultants and others
performing services for Noble and its Affiliates act and are rewarded as
business owners. Noble believes that an equity stake through equity compensation
programs effectively aligns service provider and stockholder interests by
motivating and rewarding performance that will enhance stockholder value.


1.3    Effectiveness and Term. The Plan was originally effective as of April 25,
2017 (the “Effective Date”). This amended and restated Plan shall become
effective on the later of (a) the date of its adoption by the Board and (b) the
date it is approved by the stockholders of Noble in accordance with applicable
law and upon such approval shall supersede the original plan document in its
entirety. Unless terminated earlier by the Board pursuant to Section 14.1, this
amended and restated Plan shall terminate on the day prior to the tenth
anniversary of the earlier of (a) the date of its adoption by the Board and (b)
the date it is approved by the stockholders of Noble.


ARTICLE II. DEFINITIONS
2.1    “1992 Plan” means the Noble Energy, Inc. 1992 Stock Option and Restricted
Stock Plan, as amended and restated October 20, 2015, and as amended from time
to time thereafter.


2.2    “Affiliate” means (a) with respect to Incentive Stock Options, a “parent
corporation” or a “subsidiary corporation” of Noble, as those terms are defined
in Sections 424(e) and (f) of the Code, respectively, and (b) with respect to
other Awards, any corporation or other type of entity in a chain of corporations
or other entities in which each corporation or other entity has a controlling
interest in another corporation or other entity in the chain, starting with
Noble and ending with the corporation or other entity that has a controlling
interest in the corporation or other entity for which the Employee, consultant,
or other individual provides direct services. For purposes of this Affiliate
definition, the term “controlling interest” has the same meaning as provided in
Treasury Regulation § 1.414(c)-2(b)(2)(i), except that the phrase “at least 50
percent” shall be used instead of the phrase “at least 80 percent” in each place
the phrase “at least 80 percent” appears in Treasury Regulation §
1.414(c)-2(b)(2)(i).


2.3    “Award” means an award granted to a Participant in the form of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Awards, Stock Awards
or Other Incentive Awards, whether granted singly or in combination.








1

--------------------------------------------------------------------------------





2.4    “Award Agreement” means a written agreement that sets forth the terms,
conditions, restrictions and limitations applicable to an Award, and which, in
the discretion of the Committee, need not be countersigned by the Participant.


2.5    “Board” means the Board of Directors of Noble.


2.6    “Cause” means any of the following: (a) a Participant’s conviction of a
felony or misdemeanor involving moral turpitude; (b) a Participant’s conduct
involving a material misuse of the funds or other property of the Company; (c) a
Participant’s engagement in business activities which are in conflict with the
business interests of the Company; (d) a Participant’s gross negligence or
willful misconduct; (e) a Participant’s conduct which is in violation of the
Company’s safety rules or standards or which otherwise may cause or causes
injury to another employee or any other person; or (f) a Participant’s material
violation of Noble’s Code of Conduct.


2.7    “Change of Control” means the occurrence of any of the following events
after the Effective Date:


(a)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least 51% of the Board,
provided that any person becoming a director subsequent to the Effective Date
whose election, or nomination for election by Noble’s stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this Plan, considered as though such person were
a member of the Incumbent Board;


(b)    The consummation of a reorganization, merger or consolidation, in each
case, with respect to which persons who were the stockholders of Noble
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own outstanding voting securities representing at least
51% of the combined voting power entitled to vote generally in the election of
directors (“Voting Securities”) of the reorganized, merged or consolidated
company;


(c)    The stockholders of Noble shall approve a liquidation or dissolution of
Noble or a sale of all or substantially all of the stock or assets of Noble; or


(d)    Any “person,” as that term is defined in Section 3(a)(9) of the Exchange
Act (other than Noble, any of its subsidiaries, any employee benefit plan of
Noble or any of its subsidiaries, or any entity organized, appointed or
established by Noble for or pursuant to the terms of such a plan), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Exchange Act) of such person (as well as any “Person” or “group” as those
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become
the “beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of securities of Noble
representing in the aggregate 25% or more of either (i) the then outstanding
shares of Common Stock or (ii) the Voting Securities of Noble, in either such
case other than solely as a result of acquisitions of such securities directly
from Noble. Without limiting the foregoing, a person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares the power to vote, or to direct the voting of, or to
dispose, or to direct the disposition of, shares of Common Stock or other Voting
Securities of Noble shall be deemed the beneficial owner of such shares or
Voting Securities.


Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of subparagraph (d) of this definition solely as the
result of an acquisition of securities by Noble which, by reducing


2

--------------------------------------------------------------------------------




the number of shares of Common Stock or other Voting Securities of Noble
outstanding, increases (i) the proportionate number of shares of Common Stock
beneficially owned by any person to 25% or more of the shares of Common Stock
then outstanding or (ii) the proportionate voting power represented by the
Voting Securities of Noble beneficially owned by any person to 25% or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in clause (i) or (ii) of this sentence
shall thereafter become the beneficial owner of any additional shares of Common
Stock or other Voting Securities of Noble (other than a result of a stock split,
stock dividend or similar transaction), then a Change of Control shall be deemed
to have occurred for purposes of subparagraph (d) of this definition.


2.8    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations and other guidance thereunder and successor
provisions, regulations and other guidance.


2.9    “Committee” means the Compensation, Benefits and Stock Option Committee
of the Board or such other committee of the Board as may be designated by the
Board to administer the Plan, which committee shall consist of two or more
members of the Board each of whom must be an Outside Director.
2.10    “Common Stock” means the common stock of Noble, or any stock or other
securities hereafter issued or issuable in substitution or exchange for the
Common Stock.


2.11    “Company” means Noble or any Affiliate.


2.12    “Disability” means a medically determinable physical or mental
impairment for which the Participant is eligible to receive disability income
benefits under a long-term disability insurance plan maintained by the Company;
provided, however, that if the Participant is not covered by such a long-term
disability insurance plan at the relevant time, “Disability” means a medically
determinable physical or mental impairment that prevents the Participant from
performing his or her duties in a satisfactory manner and is expected either to
result in death or to last for a continuous period of not less than 12 months as
determined by the Committee or its delegatee.


2.13    “Dividend Equivalent Cash Right” means a contingent right, granted in
tandem with a specific Restricted Stock Unit Award, to receive an amount in cash
equal to the cash distributions made by Noble with respect to a share of Common
Stock during the period such Award is outstanding.


2.14     “Dividend Equivalent Unit Right” means a contingent right, granted in
tandem with a specific Restricted Stock Unit Award, to have an additional number
of Restricted Stock Units credited to a Participant in respect of the Award
equal to the number of shares of Common Stock that could be purchased at Fair
Market Value with the amount of each cash distribution made by Noble with
respect to a share of Common Stock during the period such Award is outstanding.


2.15    “Effective Date” means the date this Plan originally became effective as
provided in Section 1.3.


2.16    “Employee” means an employee of the Company.


2.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.18    “Fair Market Value” means the closing sales price for the Common Stock
as quoted on the New York Stock Exchange on the date of the determination (or if
there was no reported sale on the New York


3

--------------------------------------------------------------------------------




Stock Exchange on such date, on the last preceding day on which there was a
reported sale on the New York Stock Exchange).


2.19    “Good Reason” means any of the following actions if taken by the Company
with respect to and without the prior consent of a Participant:


(a)    A material reduction in the Participant’s base compensation;


(b)    A material change in the location at which the Participant must perform
services for the Company;


(c)    A material reduction in the Participant’s authority, duties or
responsibilities or in the authority, duties or responsibilities of the
supervisor to whom the Participant is required to report; or


(d)    A material reduction in the budget over which the Participant retains
authority.


2.20    “Grant Date” means the date an Award is determined to be effective by
the Committee upon the grant of such Award.


2.21    “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422(b) of the Code.


2.22    “Noble” means Noble Energy, Inc., a Delaware corporation, or any
successor thereto.


2.23    “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.


2.24    “Option” means an option to purchase shares of Common Stock granted to a
Participant pursuant to Article VII. An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option, as determined by the Committee.


2.25    “Other Incentive Award” means an incentive award granted to a
Participant pursuant to Article XII.


2.26    “Outside Director” means a member of the Board who (a) meets the
independence requirements of the principal exchange or quotation system upon
which the shares of Common Stock are listed or quoted, (b) qualifies as a
“non-employee director” of Noble under Rule 16b-3, and (c) satisfies
independence criteria under any other applicable laws or regulations relating to
the issuance of shares of Common Stock to Employees.


2.27    “Participant” means an individual who is an Employee, consultant or
other individual performing services for the Company that has been granted an
Award.


2.28    “Performance Award” means an Award granted to a Participant pursuant to
Article XI to receive cash or Common Stock conditioned in whole or in part upon
the satisfaction of specified performance criteria.


2.29    “Permitted Transferee” shall have the meaning given such term in Section
15.4(c).




4

--------------------------------------------------------------------------------




2.30    “Plan” means the Noble Energy, Inc. 2017 Long-Term Incentive Plan, as in
effect from time to time.


2.31    “Restricted Period” means the period established by the Committee with
respect to an Award of Restricted Stock or Restricted Stock Units during which
the Award remains subject to forfeiture.


2.32    “Restricted Stock” means a share of Common Stock granted to a
Participant pursuant to Article IX that is subject to such terms, conditions and
restrictions as may be determined by the Committee.


2.33    “Restricted Stock Unit” means a fictional share of Common Stock granted
to a Participant pursuant to Article X that is subject to such terms, conditions
and restrictions as may be determined by the Committee.


2.34    “Retirement” means an Employee’s termination of employment with the
Company for reasons other than for Cause that occurs on or after the date such
Employee attains at least 55 years of age and has completed at least five years
of credited service with the Company or in such other circumstances as the
Committee may determine in its sole discretion.


2.35    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation that may be in effect from time to
time.


2.36    “SEC” means the United States Securities and Exchange Commission, or any
successor agency or organization.


2.37    “Section 409A” means Section 409A of the Code.


2.38    “Securities Act” means the Securities Act of 1933, as amended.


2.39    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant pursuant to Article VIII with respect to a share of Common Stock to
receive upon exercise cash, Common Stock or a combination of cash and Common
Stock, equal to the appreciation in value of a share of Common Stock.


2.40    “Stock Award” means a share of Common Stock granted to a Participant
pursuant to Article XII that is not subject to vesting or forfeiture
restrictions.


ARTICLE III. PLAN ADMINISTRATION
3.1Plan Administrator and Discretionary Authority. This Plan shall be
administered by the Committee.
The Committee shall have total and exclusive responsibility to control, operate,
manage and administer this Plan in accordance with its terms. The Committee
shall have all the authority that may be necessary or helpful to enable it to
discharge its responsibilities with respect to this Plan. Without limiting the
generality of the preceding sentence, the Committee shall have the exclusive
right to (a) interpret this Plan and the Award Agreements executed hereunder,
(b) decide all questions concerning eligibility for, and the amount of, Awards
granted under this Plan, (c) construe any ambiguous provision of this Plan or
any Award Agreement, (d) prescribe the form of Award Agreements, (e) correct any
defect, supply any omission or reconcile any inconsistency in this Plan or any
Award Agreement, (f) issue administrative guidelines as an aid in administering
this Plan and make changes in such guidelines as the Committee from time to time
deems proper, (g) make regulations for carrying out this Plan and make changes
in such regulations as the Committee from time to time


5

--------------------------------------------------------------------------------




deems proper, (h) determine whether Awards should be granted singly or in
combination, (i) to the extent permitted under this Plan, grant waivers of Plan
terms, conditions, restrictions and limitations, (j) accelerate the exercise,
vesting or payment of an Award, (k) require Participants to hold a stated number
or percentage of shares of Common Stock acquired pursuant to an Award for a
stated period, and (l) take any and all other actions the Committee deems
necessary or advisable for the proper operation or administration of this Plan.
The Committee shall have authority in its sole discretion with respect to all
matters related to the discharge of its responsibilities and the exercise of its
authority under this Plan, including without limitation its construction of the
terms of this Plan and its determination of eligibility for participation in,
and the terms of Awards granted under, this Plan. The decisions of the Committee
and its actions with respect to this Plan shall be final, conclusive and binding
on all persons having or claiming to have any right or interest in or under this
Plan, including without limitation Participants and their respective Permitted
Transferees, estates, beneficiaries and legal representatives. In the case of an
Award intended to be exempt from or compliant with Section 409A, the Committee
shall exercise its discretion consistent with such intent.


3.2Delegation of Authority. The Committee shall have the authority, in its sole
and absolute discretion, to delegate its duties and functions under the Plan to
the Chief Executive Officer or other officer of Noble, other members of or
committees of the Board or such other agents as it may appoint from time to
time, provided the Committee may not delegate its duties where such delegation
would violate state corporate law.


3.3Liability; Indemnification. No member of the Committee, nor any person to
whom it has delegated authority, shall be personally liable for any action,
interpretation or determination made in good faith with respect to this Plan or
Awards granted hereunder, and each member of the Committee (or delegatee of the
Committee) shall be fully indemnified and protected by Noble with respect to any
liability he may incur with respect to any such action, interpretation or
determination, to the maximum extent permitted by applicable law.


ARTICLE IV. SHARES SUBJECT TO THE PLAN
4.1Available Shares.


(a)    Subject to adjustment as provided in Section 4.2, the maximum number of
shares of Common Stock that shall be available for grant of Awards under this
Plan shall be 44,000,000 shares of Common Stock.


(b)    The maximum aggregate number of shares of Common Stock that may be issued
pursuant to Incentive Stock Options is 14,000,000 shares. The maximum number of
shares of Common Stock that may be subject to Options and SARs granted under the
Plan to any one Participant during a fiscal year is 800,000 shares. The maximum
number of shares of Common Stock that may be subject to Awards (other than
Options and SARs) granted under the Plan to any one Participant during a fiscal
year is 800,000 shares. The limitations provided in this Section 4.1(b) shall be
subject to adjustment as provided in Section 4.2.


(c)    Shares of Common Stock issued pursuant to this Plan may be original issue
or treasury shares or any combination of the foregoing, as the Committee, in its
sole discretion, shall from time to time determine. During the term of this
Plan, Noble will at all times reserve and keep available such number of shares
of Common Stock as shall be sufficient to satisfy the requirements of this Plan.
If, after reasonable efforts, which efforts shall not include registration of
the Plan or Awards under the Securities Act, Noble is unable to obtain authority
from any applicable regulatory body, which authorization is deemed necessary by
legal counsel for Noble for the lawful issuance of shares under
the Plan, Noble shall be relieved of any liability with respect to its failure
to issue and sell the shares for which such requisite authority was so deemed
necessary unless and until such authority is obtained.


6

--------------------------------------------------------------------------------






(d)    Notwithstanding any provision of this Plan to the contrary, the Board or
the Committee shall have the right to substitute or assume awards in connection
with mergers, reorganizations, separations or other transactions to which
Section 424(a) of the Code or Section 409A applies, provided such substitutions
or assumptions are permitted by Section 424 of the Code or Section 409A, as
applicable.


4.2Adjustments for Recapitalizations and Reorganizations. Subject to Article
XIII, if there is any change in the number or kind of shares of Common Stock
outstanding effected without Noble's receipt of consideration (a) by reason of a
stock dividend, spin-off, recapitalization, stock split or combination or
exchange of shares, (b) by reason of a merger, reorganization or consolidation,
(c) by reason of a reclassification or change in par value or (d) by reason of
any other extraordinary or unusual event affecting the outstanding Common Stock
as, or if the value of outstanding shares of Common Stock is reduced as a result
of a spin-off or Noble’s payment of an extraordinary cash dividend, or
distribution, or dividend or distribution consisting of any assets of Noble
other than cash, the maximum number and kind of shares of Common Stock available
for issuance under this Plan, the maximum number and kind of shares of Common
Stock for which any individual may receive Awards in any fiscal year or under
this Plan, the number and kind of shares of Common Stock covered by outstanding
Awards, and the price per share or the applicable market value or performance
target of such Awards shall be appropriately adjusted by the Committee to
reflect any increase or decrease in the number of, or change in the kind or
value of, issued shares of Common Stock to preclude, to the extent practicable,
the enlargement or dilution of rights under such Awards. Notwithstanding the
provisions of this Section 4.2, (i) the number and kind of shares of Common
Stock available for issuance as Incentive Stock Options under this Plan shall be
adjusted only in accordance with Sections 422 and 424 of the Code, and (ii)
outstanding Awards and Award Agreements shall be adjusted in accordance with (A)
Sections 422 and 424 of the Code with respect to Incentive Stock Options and (B)
Section 409A with respect to Nonqualified Stock Options, SARs and, to the extent
applicable, other Awards.


4.3Adjustments for Awards. The following rules shall apply for the purpose of
determining the number of shares of Common Stock available for grant of Awards
under this Plan:


(a)    Options and SARs. The grant of Options shall reduce the number of shares
of Common Stock available for grant of Awards under this Plan by the number of
shares subject to such an Award. The grant of SARs that may be paid or settled
only in Common Stock, or in either cash or Common Stock (or a combination
thereof), shall reduce the number of shares of Common Stock available for grant
of Awards under the Plan by the number of shares of Common Stock subject to such
Award, and any shares of Common Stock not delivered upon exercise of such SARs
or portion thereof shall not again be available for grant of Awards under this
Plan and shall not be added back to the number of shares of Common Stock
available for grant under the Plan. Any grant of SARs or portion thereof that
may be paid or settled only for cash shall not affect the number of shares of
Common Stock available for grant of Awards under the Plan.


(b)    Restricted Stock and Stock Awards. The grant of Restricted Stock or Stock
Awards shall reduce the number of shares of Common Stock available for grant of
Awards under this Plan by the product of 2.39 multiplied by the number of shares
of Common Stock subject to such an Award.




7

--------------------------------------------------------------------------------




(c)    Restricted Stock Units. The grant of Restricted Stock Units (including
those credited to a Participant in respect of a Dividend Equivalent Unit Right)
that may be paid or settled (i) only in Common Stock or (ii) in either cash or
Common Stock shall reduce the number of shares available for grant of Awards
under this Plan by the product of 2.39 multiplied by the number of shares
subject to such an Award. The grant of Restricted Stock Units that may be paid
or settled only for cash shall not affect the number of shares available for
grant of Awards under this Plan.


(d)    Performance Awards and Other Incentive Awards. The grant of a Performance
Award or Other Incentive Award in the form of Common Stock or that may be paid
or settled (i) only in Common Stock or (ii) in either Common Stock or cash shall
reduce the number of shares available for grant of Awards under this Plan by the
product of 2.39 multiplied by the number of shares subject to such an Award. The
grant of a Performance Award or Other Incentive Award that may be paid or
settled only for cash shall not affect the number of shares available for grant
of Awards under this Plan.


(e)    Cancellation, Forfeiture and Termination. If any Award referred to in
Section 4.3(a), (b), (c) or (d) (other than an Award that may be paid or settled
only for cash) is canceled or forfeited, or terminates, expires or lapses, for
any reason, the shares then subject to such Award shall again be available for
grant of any Awards under this Plan and shall be added back to the number of
shares available for grant on the same numerical basis as was used upon grant to
reduce the number of shares available for grant of Awards.


(f)    Payment of Exercise Price and Withholding Taxes. Notwithstanding any
provision of this Plan to the contrary, shares (i) tendered (either actually or
by attestation) or withheld to satisfy an exercise price or tax withholding
obligation pertaining to an Award, or (ii) repurchased by Noble using Option
proceeds shall not be available for grant of any Awards under this Plan and
shall not be added back to the number of shares available for grant under this
Plan.


ARTICLE V. ELIGIBILITY
The Committee shall select Participants from those individuals who are
Employees, consultants and other individuals performing services for the Company
that, in the opinion of the Committee, are in a position to make a positive
contribution to the success of the Company. Once a Participant has been selected
for an Award by the Committee, the Committee shall determine the type and size
of Award to be granted to the Participant and shall establish in the related
Award Agreement the terms, conditions, restrictions and limitations applicable
to the Award, in addition to those set forth in this Plan and the administrative
guidelines and regulations, if any, established by the Committee.


ARTICLE VI. FORM OF AWARDS
6.1    Form of Awards. Awards may be granted under this Plan, in the Committee’s
sole discretion, in the form of Options pursuant to Article VII, SARs pursuant
to Article VIII, Restricted Stock pursuant to Article IX, Restricted Stock Units
pursuant to Article X, Performance Awards pursuant to Article XI and Stock
Awards and Other Incentive Awards pursuant to Article XII, or any combination
thereof. All Awards shall be subject to the terms, conditions, restrictions and
limitations of this Plan. The Committee may, in its sole discretion, subject any
Award to such other terms, conditions, restrictions and/or limitations
(including without limitation the time and conditions of exercise, vesting or
payment of an Award and restrictions on transferability of any shares of Common
Stock issued or delivered pursuant to an Award), provided they are not
inconsistent with the terms of this Plan. Awards under a particular Article of
this Plan need not be uniform, and Awards under more than one


8

--------------------------------------------------------------------------------




Article of this Plan may be combined in a single Award Agreement. Any
combination of Awards may be granted at one time and on more than one occasion
to the same Participant.


6.2    No Repricing or Reload Rights; No Buy-out of “Underwater” Awards. Except
for adjustments made pursuant to Section 4.2, no Award may be repriced,
replaced, regranted through cancellation or otherwise modified without
stockholder approval, if the effect would be to reduce the exercise price for
the shares underlying such Award. The Committee may not cancel an outstanding
Option or SAR having an exercise price that is known to be more than the Fair
Market Value of the Common Stock in exchange for a cash payment or for the
purpose of granting a replacement Award of a different type.


6.3    Dividends, Dividend Equivalent Cash Rights and Dividend Equivalent Unit
Rights. No Award that provides for the payment or accumulation of dividends,
Dividend Equivalent Cash Rights or Dividend Equivalent Unit Rights shall allow
such dividends, Dividend Equivalent Cash Rights or Dividend Equivalent Unit
Rights to vest or otherwise become payable sooner than the date on which the
underlying Award or portion thereof with respect to which it was granted has
vested.


ARTICLE VII. OPTIONS
7.1General. Awards may be granted in the form of Options that may be Incentive
Stock Options or Nonqualified Stock Options, or any combination of both;
provided, however, that Incentive Stock Options may be granted only to
Employees.


7.2Terms and Conditions of Options. An Option shall be exercisable in whole or
in such installments and at such times as may be determined by the Committee.
The price at which a share of Common Stock may be purchased upon exercise of an
Option shall be determined by the Committee, but such exercise price shall not
be less than 100% of the Fair Market Value per share of Common Stock on the
Grant Date unless the Option is granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became Employees (or other service providers) as a result of a merger,
consolidation, acquisition or other corporate transaction involving the Company
in a manner that complies with Section 409A with respect to a Nonqualified Stock
Option or Section 422 of the Code with respect to an Incentive Stock Option.
Except as otherwise provided in Section 7.3, the term of each Option shall be as
specified by the Committee; provided, however, that no Options shall be
exercisable later than 10 years after the Grant Date. Options may be granted
with respect to Restricted Stock or shares of Common Stock that are not
Restricted Stock, as determined by the Committee in its sole discretion.


7.3Restrictions Relating to Incentive Stock Options.


(a)    Options granted in the form of Incentive Stock Options shall, in addition
to being subject to the terms and conditions of Section 7.2, comply with Section
422(b) of the Code. To the extent the aggregate Fair Market Value (determined as
of the dates the respective Incentive Stock Options are granted) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by an individual during any calendar year under all incentive stock option plans
of Noble and its Affiliates exceeds $100,000, such excess Incentive Stock
Options shall be treated as options that do not constitute Incentive Stock
Options. The Committee shall determine, in accordance with the applicable
provisions of the Code, which of a Participant’s Incentive Stock Options will
not constitute Incentive Stock Options because of such limitation and shall
notify the Participant of such determination as soon as practicable after such
determination. The price at which a share of Common Stock may be purchased upon
exercise of an Incentive Stock Option shall be determined by the Committee, but
such


9

--------------------------------------------------------------------------------




exercise price shall not be less than 100% of the Fair Market Value of a share
of Common Stock on the Grant Date. No Incentive Stock Option shall be granted to
an Employee under this Plan if, at the time such Option is granted, such
Employee owns stock possessing more than 10% of the total combined voting power
of all classes of stock of Noble or of its Affiliates unless (i) on the Grant
Date of such Option, the exercise price of such Option is at least 110% of the
Fair Market Value of the Common Stock subject to the Option and (ii) such Option
by its terms is not exercisable after the expiration of five years from the
Grant Date of the Option.


(b)    Each Participant awarded an Incentive Stock Option shall notify Noble in
writing immediately after the date he or she makes a disqualifying disposition
of any shares of Common Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the Grant Date of the Incentive Stock Option or (ii) one year after the
date of exercise of the Incentive Stock Option.


7.4Exercise of Options.


(a)    Subject to the terms and conditions of this Plan, Options shall be
exercised by the delivery of a written notice of exercise to Noble, setting
forth the number of whole shares of Common Stock with respect to which the
Option is to be exercised, accompanied by full payment for such shares.


(b)    Upon exercise of an Option, the exercise price of the Option shall be
payable to Noble in full either (i) in cash or an equivalent acceptable to the
Committee, (ii) in the sole discretion of the Committee and in accordance with
any applicable administrative guidelines established by the Committee, (A) by
tendering (either actually or by attestation) one or more previously acquired
nonforfeitable, unrestricted shares of Common Stock having an aggregate Fair
Market Value at the time of exercise equal to the total exercise price or (B) by
surrendering a sufficient portion of the shares with respect to which the Option
is exercised having an aggregate Fair Market Value at the time of exercise equal
to the total exercise price or (iii) in a combination of the forms specified in
(i) or (ii) of this subsection.


(c)    To the extent permissible under applicable law, payment of the exercise
price of an Option may also be made, in the absolute discretion of the
Committee, by delivery to Noble or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the shares with respect
to which the Option is exercised and deliver the sale or margin loan proceeds
directly to Noble to pay the exercise price and any required withholding taxes.


(d)    As soon as reasonably practicable after receipt of written notification
of exercise of an Option and full payment of the exercise price and any required
withholding taxes, Noble shall (i) deliver to the Participant, in the
Participant’s name or the name of the Participant’s designee, a stock
certificate or certificates in an appropriate aggregate amount based upon the
number of shares of Common Stock purchased under the Option or (ii) cause to be
issued in the Participant’s name or the name of the Participant’s designee, in
book-entry form, an appropriate number of shares of Common Stock based upon the
number of shares purchased under the Option.


7.5    Termination of Employment or Service. Each Award Agreement embodying the
Award of an Option may set forth the extent to which the Participant shall have
the right to exercise the Option following


10

--------------------------------------------------------------------------------




termination of the Participant’s employment or service with the Company. Such
provisions shall be determined by the Committee in its absolute discretion, need
not be uniform among all Options granted under this Plan and may reflect
distinctions based on the reasons for termination of employment or service.
Except to the extent provided otherwise in a Participant’s Award Agreement
embodying the Award of an Option, the following termination provisions shall
apply with respect to such Award:


(a)    Termination For Cause. If the employment or service of a Participant
shall terminate for Cause, each outstanding Option, whether vested or unvested,
held by the Participant shall automatically terminate as of the date of such
termination of employment or service, and the right to exercise the Option shall
immediately terminate.


(b)    Termination By Reason of Retirement. In the event of a Participant’s
Retirement, each outstanding Option held by the Participant shall remain
outstanding and may be exercised by the Participant, to the extent vested at the
time of the Participant’s Retirement, until the earlier of (i) the expiration of
five years from the date of such Retirement or (ii) the expiration of the
Option. To the extent an Option is unvested at the time of the Participant’s
Retirement, the Option shall automatically terminate as of the date of such
Retirement, and the right to exercise the Option shall immediately terminate.


(c)    Termination By Reason of Death or Disability. In the event of a
Participant’s termination of employment or service on account of death or
Disability, each outstanding Option, whether vested or unvested, held by the
Participant shall remain outstanding and may be exercised by the person who
acquires the Option by will or the laws of descent and distribution, or by the
Participant, as the case may be, until the earlier of (i) the expiration of five
years from the date of death or termination on account of Disability or (ii) the
expiration of the Option.


(d)    Termination For Reasons Other Than Cause, Retirement, Death or
Disability. If a Participant’s employment or service is terminated under
circumstances that are not covered by subsections (a), (b) or (c) of this
Section 7.5, an Option held by the Participant may be exercised by the
Participant, to the extent vested as the time of the Participant’s termination,
until the earlier of (i) the expiration of one year from the date of such
termination or (ii) the expiration of the Option. To the extent an Option is
unvested at the time of the Participant’s termination of employment or service,
the Option shall automatically terminate as of the date of such termination, and
the right to exercise the Option shall immediately terminate.


Notwithstanding the foregoing, except in the case of a Participant’s death, an
Option will not be treated as an Incentive Stock Option unless at all times
beginning on the Grant Date and ending on the day three months (one year in the
case of a Participant who is “disabled” within the meaning of Section 22(e)(3)
of the Code) before the date of exercise of the Option, the Participant is an
employee of Noble or a “parent corporation” or a “subsidiary corporation” of
Noble, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively (or a corporation or a parent or subsidiary corporation of such
corporation issuing or assuming an option in a transaction to which Section
424(a) of the Code applies).


ARTICLE VIII. STOCK APPRECIATION RIGHTS
8.1    General. The Committee may grant Awards in the form of SARs in such
numbers and at such times as it shall determine. SARs shall vest and be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. The price at which SARs may be exercised shall be
determined


11

--------------------------------------------------------------------------------




by the Committee but shall not be less than 100% of the Fair Market Value per
share of Common Stock on the Grant Date unless the SARs are granted through the
assumption of, or in substitution for, outstanding awards previously granted to
individuals who became Employees (or other service providers) as a result of a
merger, consolidation, acquisition or other corporate transaction involving the
Company in a manner that complies with Section 409A. The term of each SAR shall
be as specified by the Committee; provided, however, that no SAR shall be
exercisable later than 10 years after the Grant Date. In the case of an SAR that
is granted in conjunction with all or a portion of an Option, the SAR shall
expire no later than the expiration of the underlying Option. At the time of an
Award of SARs, the Committee may, in its sole discretion, prescribe additional
terms, conditions, restrictions and limitations applicable to the SARs as it
determines are necessary or appropriate, provided they are not inconsistent with
this Plan.


8.2    Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to Noble, setting forth the number of whole shares of Common
Stock with respect to which the Award is being exercised. Upon the exercise of
SARs, the Participant shall be entitled to receive an amount equal to the excess
of the aggregate Fair Market Value of the shares of Common Stock with respect to
which the Award is exercised (determined as of the date of such exercise) over
the aggregate exercise price of such shares. Such amount shall be payable to the
Participant in cash or in shares of Common Stock, as provided in the Award
Agreement.


8.3    Termination of Employment or Service. Each Award Agreement embodying the
Award of SARs may set forth the extent to which the Participant shall have the
right to exercise the SARs following termination of the Participant’s employment
or service with the Company. Such provisions shall be determined by the
Committee in its absolute discretion, need not be uniform among all SARs granted
under this Plan and may reflect distinctions based on the reasons for
termination of employment or service. Except to the extent provided otherwise in
a Participant’s Award Agreement embodying the Award of SARs, the following
termination provisions shall apply with respect to such Award:


(a)    Termination For Cause. If the employment or service of a Participant
shall terminate for Cause, each outstanding SAR, whether vested or unvested,
held by the Participant shall automatically terminate as of the date of such
termination of employment or service, and the right to exercise the SAR shall
immediately terminate.


(b)    Termination By Reason of Retirement. In the event of a Participant’s
Retirement, each outstanding SAR held by the Participant shall remain
outstanding and may be exercised by the Participant, to the extent vested at the
time of the Participant’s Retirement, until the earlier of (i) the expiration of
five years from the date of such Retirement or (ii) the expiration of the SAR.
To the extent an SAR is unvested at the time of the Participant’s Retirement,
the SAR shall automatically terminate as of the date of such Retirement, and the
right to exercise the SAR shall immediately terminate.


(c)    Termination By Reason of Death or Disability. In the event of a
Participant’s termination of employment or service on account of death or
Disability, each outstanding SAR, whether vested or unvested, held by the
Participant shall remain outstanding and may be exercised by the person who
acquires the SAR by will or the laws of descent and distribution, or by the
Participant, as the case may be, until the earlier of (i) the expiration of five
years from the date of death or termination on account of Disability or (ii) the
expiration of the SAR.


(d)    Termination For Reasons Other Than Cause, Retirement, Death or
Disability. If a Participant’s employment or service is terminated under
circumstances that are not covered by


12

--------------------------------------------------------------------------------




subsections (a), (b) or (c) of this Section 8.3, an SAR held by the Participant
may be exercised by the Participant, to the extent vested as the time of the
Participant’s termination, until the earlier of (i) the expiration of one year
from the date of such termination or (ii) the expiration of the SAR. To the
extent an SAR is unvested at the time of the Participant’s termination of
employment or service, the SAR shall automatically terminate as of the date of
such termination, and the right to exercise the SAR shall immediately terminate.


ARTICLE IX. RESTRICTED STOCK
9.1    General. Awards may be granted in the form of Restricted Stock in such
numbers and at such times as the Committee shall determine. The Committee shall
impose such terms, conditions and restrictions on Restricted Stock as it may
deem advisable, including without limitation prescribing the period over which
and the conditions upon which the Restricted Stock may become vested or be
forfeited and/or providing for vesting upon the achievement of specified
performance goals pursuant to a Performance Award. A Participant shall not be
required to make any payment for Restricted Stock unless required by the
Committee pursuant to Section 9.2.


9.2    Purchased Restricted Stock. The Committee may in its sole discretion
require a Participant to pay a stipulated purchase price for each share of
Restricted Stock.


9.3    Restricted Period. At the time an Award of Restricted Stock is granted,
the Committee shall establish a Restricted Period applicable to such Restricted
Stock. Each Award of Restricted Stock may have a different Restricted Period in
the sole discretion of the Committee.


9.4    Other Terms and Conditions.


(a)    Restricted Stock shall constitute issued and outstanding shares of Common
Stock for all corporate purposes. Restricted Stock awarded to a Participant
under this Plan shall be registered in the name of the Participant or, at the
option of Noble, in the name of a nominee of Noble, and shall be issued in
book-entry form or represented by a stock certificate.


(b)    At the time of an Award of Restricted Stock, the Committee shall
prescribe such terms, conditions, restrictions and limitations applicable to the
Restricted Stock as it may determine in its sole discretion, including without
limitation rules pertaining to the termination of employment or service (by
reason of death, Disability, Retirement, Cause or otherwise) of a Participant
prior to expiration of the Restricted Period. Except to the extent provided
otherwise in a Participant’s Award Agreement embodying the Award of Restricted
Stock, the following termination provisions shall apply with respect to such
Award:


(i)    Termination By Reason of Death or Disability. In the event of a
Participant’s termination of employment or service prior to the expiration of
the Restricted Period on account of death or Disability, the restrictions
applicable to the shares of Restricted Stock held by the Participant shall
terminate, and as soon as practicable (but in no event later than 60 days) after
such termination of employment or service the shares of Restricted Stock,
together with any dividends or other distributions with respect to such shares
then being held by Noble, shall be delivered to the Participant (or in the event
of the Participant’s death, to the Participant’s estate) free of such
restrictions.




13

--------------------------------------------------------------------------------




(ii)    Termination For Reasons Other Than Death or Disability. If a
Participant’s employment or service is terminated prior to the expiration of the
Restricted Period under circumstances that are not covered by subsection (i) of
this Section 9.4(b), then on the date of such termination of employment or
service all of the shares of Restricted Stock still subject to restrictions
shall be forfeited by the Participant and transferred to the Company at no cost
to Noble.


(c)    Except to the extent provided otherwise in a Participant’s Award
Agreement embodying the Award of Restricted Stock, the following provisions
shall apply with respect to such Award:


(i)    Restricted Stock shall be held by Noble in escrow for the Participant’s
benefit until such time as the Restricted Stock is either forfeited by the
Participant to Noble or the restrictions thereon terminate as set forth in the
Award Agreement. The Participant shall not retain physical custody of any
certificates representing shares of Restricted Stock issued to the Participant
until such time as the restrictions on such shares of Restricted Stock terminate
as set forth in the Award Agreement. The Participant, by acceptance of the
Restricted Stock, shall be deemed to appoint Noble and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of forfeited shares of Restricted Stock to Noble as may be required pursuant to
this Plan or the Award Agreement, and to execute such representations or other
documents or assurances as Noble or such representatives deem necessary or
advisable in connection with any such transfer. To the extent allowable by
applicable law, Noble, or its designee, shall not be liable for any act it may
do or omit to do with respect to holding the shares of Restricted Stock in
escrow while acting in good faith in the exercise of its judgment.


(ii)    Subject to the further terms and conditions set forth below, upon the
issuance of Restricted Stock to the Participant, the Participant shall become
the owner thereof for all purposes and shall have all rights as a stockholder,
including voting rights and the right to receive dividends and distributions,
with respect to the Restricted Stock. If Noble shall pay or declare a dividend
or make a distribution of any kind, whether due to a reorganization,
recapitalization or otherwise, with respect to the shares of Common Stock
constituting the Restricted Stock, then Noble shall pay or make such dividend or
other distribution with respect to the Restricted Stock; provided, however, that
with respect to any of the shares of Restricted Stock that are still subject to
the restrictions of the Award Agreement, the cash, stock or other securities and
other property constituting such dividend or other distribution pertaining to
such Restricted Stock shall be held by Noble subject to the restrictions
applicable under the Award Agreement to such Restricted Stock until such shares
of Restricted Stock are either forfeited by the Participant and transferred to
Noble or the restrictions thereon terminate as set forth in the Award Agreement.
If the shares of Restricted Stock with respect to which such dividend or
distribution was paid or made are forfeited by the Participant pursuant to the
provisions hereof, then the Participant shall not be entitled to receive such
dividend or distribution and such dividend or distribution shall likewise be
forfeited and transferred to Noble. If the restrictions applicable to the shares
of Restricted Stock with respect to which such dividend or distribution was paid
or made terminate in accordance with the provisions of the Award Agreement, then
the Participant shall be entitled to receive such dividend or distribution with
respect to such shares, without interest, and such dividend or distribution
shall likewise be delivered to the Participant as soon as practicable (but in no
event later than 60 days) after the termination of such restrictions.




14

--------------------------------------------------------------------------------




(iii)    The Participant may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of the Restricted Stock during the Restricted Period other
than by will or the laws of descent and distribution.


(d)    Any provision of this Article IX to the contrary notwithstanding, no
dividends or distributions made with respect to any share of Restricted Stock
shall vest or be payable sooner than the date on which the underlying share of
Restricted Stock with respect to which it was made has vested.


(e)    A breach of the terms and conditions established by the Committee
pursuant to the Award of the Restricted Stock may result in a forfeiture of the
Restricted Stock.


ARTICLE X. RESTRICTED STOCK UNITS
10.1    General. Awards may be granted in the form of Restricted Stock Units in
such numbers and at such times as the Committee shall determine. The Committee
shall impose such terms, conditions and restrictions on Restricted Stock Units
as it may deem advisable, including without limitation prescribing the period
over which and the conditions upon which a Restricted Stock Unit may become
vested or be forfeited and/or providing for vesting upon the achievement of
specified performance goals pursuant to a Performance Award. Upon the lapse of
restrictions with respect to each Restricted Stock Unit, the Participant shall
be entitled to receive one share of Common Stock or an amount of cash equal to
the Fair Market Value of one share of Common Stock, as provided in the Award
Agreement. A Participant shall not be required to make any payment for
Restricted Stock Units.


10.2    Restricted Period. At the time an Award of Restricted Stock Units is
granted, the Committee shall establish a Restricted Period applicable to such
Restricted Stock Units. Each Award of Restricted Stock Units may have a
different Restricted Period in the sole discretion of the Committee.


10.3    Dividend Equivalent Cash Rights and Dividend Equivalent Unit Rights. To
the extent provided by the Committee in its sole discretion, a grant of
Restricted Stock Units may include a tandem Dividend Equivalent Cash Right or
Dividend Equivalent Unit Right grant. A grant of Dividend Equivalent Cash Rights
may provide that such Dividend Equivalent Cash Rights shall be paid directly to
the Participant at the time of payment of the related dividend, be credited to a
bookkeeping account subject to the same vesting and payment provisions as the
tandem Award (with or without interest in the sole discretion of the Committee),
or be subject to such other provisions or restrictions as determined by the
Committee in its sole discretion. A grant of Dividend Equivalent Unit Rights may
provide that such Dividend Equivalent Unit Rights shall be subject to the same
vesting and payment provisions as the tandem Award or be subject to such other
provisions and restrictions as determined by the Committee in its sole
discretion. Any provision of this Article X to the contrary notwithstanding, no
Dividend Equivalent Cash Right or Dividend Equivalent Unit Right shall vest or
be payable sooner than the date on which the underlying Restricted Stock Unit
with respect to which it was granted has vested.


10.4    Other Terms and Conditions. At the time of an Award of Restricted Stock
Units, the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the Restricted Stock
Units, including without limitation rules pertaining to the termination of
employment or service (by reason of death, Disability, Retirement, Cause or
otherwise) of a Participant prior to expiration of the Restricted Period. Except
to the extent provided otherwise in a Participant’s Award Agreement


15

--------------------------------------------------------------------------------




embodying the Award of Restricted Stock Units, the following termination
provisions shall apply with respect to such Award:


(a)    Termination By Reason of Death or Disability. In the event of a
Participant’s termination of employment or service prior to the expiration of
the Restricted Period on account of death or Disability, the restrictions
applicable to the Restricted Stock Units held by the Participant shall
terminate, and as soon as practicable (but in no event later than 60 days) after
such termination of employment or service the Participant (or in the event of
the Participant’s death, the Participant’s estate) shall receive the shares of
Common Stock or cash associated with such Restricted Stock Units.


(b)    Termination For Reasons Other Than Death or Disability. If a
Participant’s employment or service is terminated prior to the expiration of the
Restricted Period under circumstances that are not covered by subsection (a) of
this Section 10.4, then on the date of such termination of employment or service
all of the Restricted Stock Units still subject to restrictions shall be
forfeited by the Participant.


ARTICLE XI. PERFORMANCE AWARDS
11.1    General. Awards may be granted in the form of Performance Awards that
may be payable in the form of cash, shares of Common Stock or any combination of
both, in such amounts and at such times as the Committee shall determine.
Performance Awards shall be conditioned upon the level of achievement of one or
more stated performance goals over a specified performance period that shall not
be shorter than one year. Performance Awards may be combined with other Awards
to impose performance criteria as part of the terms of such other Awards.


11.2    Terms and Conditions. Each Award Agreement embodying a Performance Award
shall set forth (a) the amount, including a target and maximum amount if
applicable, a Participant may earn in the form of cash or shares of Common Stock
or a formula for determining such amount, (b) the performance criteria and level
of achievement versus such criteria that shall determine the amount payable or
number of shares of Common Stock to be granted, issued, retained and/or vested,
(c) the performance period over which performance is to be measured, (d) the
timing of any payments to be made, (e) restrictions on the transferability of
the Award and (f) such other terms and conditions as the Committee may determine
that are not inconsistent with this Plan.


11.3    Performance Goals. The performance measure(s) to be used for purposes of
Performance Awards shall be set in the Committee’s sole discretion and may be
described in terms of objectives that are related to the individual Participant
or objectives that are Company-wide or related to a subsidiary, division,
department, region, function or business unit of the Company in which the
Participant is employed or with respect to which the Participant performs
services, and may consist of one or more or any combination of the following
criteria: (a) an amount or level of earnings or cash flow, (b) earnings or cash
flow per share (whether on a pre-tax, after-tax, operational or other basis),
(c) return on equity or assets, (d) return on capital or invested capital and
other related financial measures, (e) cash flow or EBITDA, (f) revenues, (g)
income, net income or operating income, (h) expenses or costs or expense levels
or cost levels (absolute or per unit), (i) proceeds of sale or other
disposition, (j) share price, (k) total stockholder return, (l) operating
profit, (m) profit margin, (n) capital expenditures, (o) net borrowing, debt
leverage levels, credit quality or debt ratings, (p) the accomplishment of
mergers, acquisitions, dispositions, or similar business transactions, (q) net
asset value per share, (r) economic value added, (s) individual business
objectives, (t) growth in reserves or production, (u)


16

--------------------------------------------------------------------------------




finding and development costs, and (v) safety results. The performance goals
based on these performance measures may be made relative to the performance of
other business entities.


11.4    Negative Discretion. The Committee in its sole discretion shall have the
authority to reduce, but not to increase, the amount payable and the number of
shares to be granted, issued, retained or vested pursuant to such a Performance
Award.


ARTICLE XII. STOCK AWARDS AND OTHER INCENTIVE AWARDS
12.1    Stock Awards. Stock Awards may be granted to Participants upon such
terms and conditions as the Committee may determine. Shares of Common Stock
issued pursuant to Stock Awards may be issued for cash consideration or for no
cash consideration. The Committee shall determine the number of shares of Common
Stock to be issued pursuant to a Stock Award. The Committee may in its sole
discretion require a Participant to pay a stipulated purchase price for each
share of Common Stock covered by a Stock Award.


12.2    Other Incentive Awards. Other Incentive Awards may be granted in such
amounts, upon such terms and at such times as the Committee shall determine.
Other Incentive Awards may be granted based upon, payable in or otherwise
related to, in whole or in part, shares of Common Stock if the Committee, in its
sole discretion, determines that such Other Incentive Awards are consistent with
the purposes of this Plan. Each grant of an Other Incentive Award shall be
evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award and the terms, conditions, restrictions and limitations
applicable to such Award. Payment of Other Incentive Awards shall be made at
such times and in such form, which may be cash, shares of Common Stock or other
property (or any combination thereof), as established by the Committee, subject
to the terms of this Plan.


ARTICLE XIII. CHANGE OF CONTROL
13.1    Vesting of Awards. Notwithstanding any provision of this Plan to the
contrary, in the event of a Change of Control while a Participant is employed by
the Company, followed by the termination of such Participant’s employment or
service (i) by the Company for reasons other than Cause, or (ii) by the
Participant on account of Good Reason, within the 24-month period beginning at
the time of the occurrence of the Change of Control (the “Change Effective
Time”), each Award outstanding under this Plan to such Participant immediately
shall become vested and fully exercisable upon such termination, and any
restrictions applicable to the Award shall lapse as of such date; provided,
however, that notwithstanding the preceding, any Award that is a Performance
Award with performance-based vesting will vest upon such termination of
employment or service according to performance achieved as measured through the
last day of the month immediately preceding the date of such termination of
employment or service. For purposes of this Section 13.1, in order to terminate
on account of Good Reason, Participant must provide written notice to the
Company of his or her belief that Good Reason exists within 60 days of the
initial existence of the Good Reason condition, and that notice must describe in
reasonable detail the condition(s) believed to constitute Good Reason. The
Company then shall have 30 days to remedy the Good Reason condition(s). If not
remedied within that 30-day period, the Participant may submit a notice of
termination to the Company; provided, however, that the notice of termination
invoking the option to terminate employment for Good Reason must be given no
later than 100 days after the date the Good Reason condition first arose;
otherwise, the Participant shall be deemed to have accepted the condition(s), or
the correction of such condition(s) that may have given rise to the existence of
Good Reason.


    


17

--------------------------------------------------------------------------------




13.2    Assumption of Awards. Upon a Change of Control where Noble is not the
surviving entity (or survives only as a subsidiary of another entity), unless
the Committee determines otherwise, all outstanding Options and SARs that are
not exercised at or before the Change Effective Time will be assumed by or
replaced with comparable options and rights in the surviving entity (or a parent
of the surviving entity) in accordance with Section 424 of the Code or Section
409A, as applicable, and other outstanding Awards will be converted into similar
awards of the surviving entity (or a parent of the surviving entity).


13.3    Cancellation of Awards. Notwithstanding the foregoing, in the event of a
Change of Control of Noble, the Committee may, in its sole discretion, no later
than the Change Effective Time, require any Participant holding an Award to
surrender such Award in exchange for (a) with respect to each share of Common
Stock subject to an Option or SAR (whether or not vested), payment by the
Company (or a successor), in cash, of an amount equivalent to the excess of the
value of the consideration received for each share of Common Stock by holders of
Common Stock in connection with such Change of Control (the “Change of Control
Consideration”) over the exercise price or grant price per share, (b) with
respect to each share of Common Stock subject to an Award of Restricted Stock
Units or Other Incentive Awards, and related Dividend Equivalent Cash Rights and
Dividend Equivalent Unit Rights (if applicable), payment by the Company (or a
successor), in cash, of an amount equivalent to the value of any such Dividend
Equivalent Cash Rights and Dividend Equivalent Unit Rights plus the value of the
Change of Control Consideration for each share covered by the Award, assuming
all restrictions or limitations (including risks of forfeiture) have lapsed and
(c) with respect to a Performance Award, payment by the Company (or a
successor), in cash, of an amount equivalent to the value of such Award, as
determined by the Committee, taking into account, to the extent applicable, the
Change of Control Consideration, and assuming all performance criteria and other
conditions to payment of such Awards are achieved or fulfilled to the maximum
extent possible.


ARTICLE XIV. AMENDMENT AND TERMINATION
14.1    Plan Amendment and Termination. The Board may at any time suspend,
terminate, amend or modify this Plan, in whole or in part; provided, however,
that no amendment or modification of this Plan shall become effective without
the approval of such amendment or modification by the stockholders of Noble if
(a) such amendment or modification increases the maximum number of shares
subject to this Plan (except as provided in Article IV) or changes the
designation or class of persons eligible to receive Awards under this Plan or
(b) counsel for Noble determines that such approval is otherwise required by or
necessary to comply with applicable law or the listing requirements of an
exchange or association on which the Common Stock is then listed or quoted. An
amendment to this Plan generally will not require stockholder approval if it
curtails rather than expands the scope of this Plan, nor if it is made to
conform this Plan to statutory or regulatory requirements, such as, without
limitation, Section 409A. Upon termination of this Plan, the terms and
provisions of this Plan shall, notwithstanding such termination, continue to
apply to Awards granted prior to such termination. Except as otherwise provided
herein, no suspension, termination, amendment or modification of this Plan shall
adversely affect in any material way any Award previously granted under this
Plan, without the consent of the Participant (or the Permitted Transferee)
holding such Award.


14.2    Award Amendment and Cancellation. The Committee may amend the terms of
any outstanding Award granted pursuant to this Plan, but except as otherwise
provided herein, no such amendment shall adversely affect in any material way
the Participant’s (or a Permitted Transferee’s) rights under an outstanding
Award without the consent of the Participant (or the Permitted Transferee)
holding such Award.




18

--------------------------------------------------------------------------------




ARTICLE XV. MISCELLANEOUS
15.1    Award Agreements. After the Committee grants an Award under this Plan to
a Participant, such award shall be evidenced by an Award Agreement setting forth
the terms, conditions, restrictions and limitations applicable to the Award and
such other matters as the Committee may determine to be appropriate. The
Committee may permit or require a Participant to defer receipt of the payment of
cash or the delivery of shares of Common Stock that would otherwise be due to
the Participant in connection with any Award; provided, however, that any
permitted deferrals shall be structured to meet the requirements of Section
409A. The terms and provisions of the respective Award Agreements need not be
identical. All Award Agreements shall be subject to the provisions of this Plan,
and in the event of any conflict between an Award Agreement and this Plan, the
terms of this Plan shall govern. All Awards under this Plan are intended to be
structured in a manner that will either comply with or be exempt from Section
409A so that no tax will be owed under Section 409A.


15.2    Listing; Suspension.


(a)    If and as long as the Common Stock is listed on a national securities
exchange or system sponsored by a national securities association, the issuance
of any shares of Common Stock pursuant to an Award shall be conditioned upon
such shares being listed on such exchange or system. Noble shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.


(b)    If at any time counsel to Noble or its Affiliates shall be of the opinion
that any sale or delivery of shares of Common Stock pursuant to an Award is or
may in the circumstances be unlawful under the laws of any applicable
jurisdiction, Noble or its Affiliates shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of such counsel,
such sale or delivery shall be lawful.


(c)    Upon termination of any period of suspension under this Section 15.2, any
Award affected by such suspension that shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award unless
otherwise determined by the Committee in its sole discretion.


15.3    Additional Conditions. Notwithstanding anything in this Plan to the
contrary (a) the Committee may, if it shall determine it necessary or desirable
in its sole discretion, at the time of grant of any Award or the issuance of any
shares of Common Stock pursuant to any Award, require the recipient of the Award
or such shares of Common Stock, as a condition to the receipt thereof, to
deliver to Noble a written representation of present intention to acquire the
Award or such shares of Common Stock for his own account for investment and not
for distribution, (b) the certificate for shares of Common Stock issued to a
Participant may include any legend that the Committee deems appropriate to
reflect any restrictions on transfer and (c) all certificates for shares of
Common Stock delivered under this Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the SEC, any stock exchange or
association upon which the Common Stock is then listed or quoted, any applicable
federal or state securities law, and any applicable corporate law, and the
Committee


19

--------------------------------------------------------------------------------




may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions.


15.4    Transferability.


(a)    All Awards granted to a Participant shall be exercisable during his
lifetime only by such Participant, or if applicable, a Permitted Transferee as
provided in subsection (c) of this Section 15.4; provided, however, that in the
event of a Participant’s legal incapacity, an Award may be exercised by his
guardian or legal representative. When a Participant dies, the personal
representative, beneficiary, or other person entitled to succeed to the rights
of the Participant may acquire the rights under an Award. Any such successor
must furnish proof satisfactory to Noble of the successor’s entitlement to
receive the rights under an Award under the Participant’s will or under the
applicable laws of descent and distribution.


(b)    Except as otherwise provided in this Section 15.4, no Award shall be
subject to execution, attachment or similar process, and no Award may be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of, other
than by will or pursuant to the applicable laws of descent and distribution. Any
attempted sale, transfer, pledge, exchange, hypothecation or other disposition
of an Award not specifically permitted by this Plan or the Award Agreement shall
be null and void and without effect.
(c)    If provided in the Award Agreement, Nonqualified Stock Options may be
transferred by a Participant to a Permitted Transferee. For purposes of this
Plan, “Permitted Transferee” means (i) a member of a Participant’s immediate
family or a person sharing a Participant’s household (other than a tenant or an
employee), (ii) trusts in which the Participant or a person listed in (i) above
has more than 50% of the beneficial interest, (iii) a foundation in which the
Participant or a person listed in (i) above controls the management of assets,
(iv) any other entity in which the Participant or a person listed in (i) above
owns more than 50% of the voting interests, provided that in the case of the
preceding clauses (i) through (iv), no consideration is provided for the
transfer and (v) any transferee permitted under applicable securities and tax
laws as determined by counsel to Noble. In determining whether a person is a
“Permitted Transferee,” immediate family members shall include a Participant’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships.


(d)    Incident to a Participant’s divorce, the Participant may request that
Noble agree to observe the terms of a domestic relations order which may or may
not be part of a qualified domestic relations order (as defined in Section
414(p) of the Code) with respect to all or a part of one or more Awards made to
the Participant under this Plan. Noble’s decision regarding such a request shall
be made by the Committee, in its sole and absolute discretion, based upon the
best interests of Noble. The Committee’s decision need not be uniform among
Participants. As a condition of participation, a Participant agrees to hold
Noble harmless from any claim that may arise out of Noble’s observance of the
terms of any such domestic relations order.


15.5    Withholding Taxes. The Company shall be entitled to deduct from any
payment made under this Plan, regardless of the form of such payment, the amount
of all applicable income and employment taxes required by law to be withheld
with respect to such payment, may require the Participant to pay or may allow
the Participant to elect to pay to the Company such withholding taxes prior to
and as a condition of the making of any payment or the issuance or delivery of
any shares of Common Stock under this Plan, and shall be entitled


20

--------------------------------------------------------------------------------




to deduct from any other compensation payable to the Participant any withholding
obligations with respect to Awards. In accordance with any applicable
administrative guidelines it establishes, the Committee may allow a Participant
to pay the amount of taxes required by law to be withheld from or with respect
to an Award by (a) withholding shares of Common Stock from any payment of Common
Stock due as a result of such Award, or (b) permitting the Participant to
deliver to the Company (either actually or by attestation) previously acquired
shares of Common Stock, in each case having an aggregate Fair Market Value equal
to the amount of such required withholding taxes. No payment shall be made and
no shares of Common Stock shall be issued pursuant to any Award unless and until
the applicable tax withholding obligations have been satisfied.


15.6    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to this Plan or any Award granted hereunder. If the
application of any provision of the Plan or any Award Agreement would yield a
fractional share of Common Stock, such fractional share shall be rounded down to
the nearest whole share, provided that the Committee in its sole discretion may
settle fractional shares in cash.


15.7    Notices; Method of Delivery. All notices required or permitted to be
given or made under this Plan or pursuant to any Award Agreement (unless
provided otherwise in such Award Agreement) shall be in writing and shall be
deemed to have been duly given or made if (a) delivered personally,
(b) transmitted by first class registered or certified United States mail,
postage prepaid, return receipt requested, (c) sent by prepaid overnight courier
service or (d) sent by telecopy or facsimile transmission, with confirmation
receipt, to the person who is to receive it at the address that such person has
theretofore specified by written notice delivered in accordance herewith. Such
notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of five days after deposit in the mail or the date of delivery as shown
by the return receipt therefore or (iii) if sent by telecopy or facsimile
transmission, when the answer back is received. Noble or a Participant may
change, at any time and from time to time, by written notice to the other, the
address that it or such Participant had theretofore specified for receiving
notices. Until such address is changed in accordance herewith, notices hereunder
or under an Award Agreement shall be delivered or sent (A) to a Participant at
his address as set forth in the records of the Company or (B) to Noble at the
principal executive offices of Noble clearly marked “Attention: General
Counsel.” Any provision of this Plan to the contrary notwithstanding, any
provision in this Plan setting forth a requirement for delivery of a written
notice, agreement, consent, acknowledgement, or other documentation in writing,
including a written signature, may be satisfied by electronic delivery of such
notice, agreement, consent, acknowledgment, or other documentation, in a manner
that the Committee has prescribed or that is otherwise acceptable to the
Committee, provided that evidence of the intended recipient’s receipt of the
electronic delivery is available to the Committee and that such delivery is not
prohibited by applicable laws and regulations.


15.8    Compliance with Law and Stock Exchange or Association Requirements. It
is the intent of Noble that Options designated Incentive Stock Options comply
with the applicable provisions of Section 422 of the Code, and that all Awards
either be exempt from Section 409A or, if not exempt, comply with the
requirements of Section 409A. Any provision of this Plan to the contrary
notwithstanding, the Committee may revoke any Award if it is contrary to law,
governmental regulation or stock exchange or association requirements or modify
an Award to bring it into compliance with any government regulation or stock
exchange or association requirements.


15.9    Clawback. By accepting or exercising any Award granted under the Plan,
the Participant agrees to abide and be bound by any policies adopted by Noble,
including without limitation Noble’s compensation recoupment policy as contained
in Noble’s Code of Conduct, as amended from time to time, and any other policies
adopted to comply with Section 954 of the Dodd-Frank Wall Street Reform and
Consumer


21

--------------------------------------------------------------------------------




Protection Act and any rules or exchange listing standards promulgated
thereunder, providing for the repayment and/or forfeiture of any Award or
payment resulting from an accounting restatement or similar circumstances. Such
repayment and/or forfeiture provisions shall apply whether or not the
Participant is employed by or affiliated with the Company.


15.10    Binding Effect. The obligations of Noble under this Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of Noble, or upon any successor
corporation or organization succeeding to all or substantially all of the assets
and business of Noble. The terms and conditions of this Plan shall be binding
upon each Participant and his Permitted Transferees, heirs, legatees,
distributees and legal representatives.


15.11    Severability. If any provision of this Plan or any Award Agreement is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of this Plan or such agreement, as the case
may be, but such provision shall be fully severable and this Plan or such
agreement, as the case may be, shall be construed and enforced as if the illegal
or invalid provision had never been included herein or therein.


15.12    No Restriction of Corporate Action. Nothing contained in this Plan
shall be construed to prevent Noble or any Affiliate from taking any corporate
action (including any corporate action to suspend, terminate, amend or modify
this Plan) that is deemed by Noble or such Affiliate to be appropriate or in its
best interest, whether or not such action would have an adverse effect on this
Plan or any Awards made or to be made under this Plan. No Participant or other
person shall have any claim against Noble or any Affiliate as a result of such
action.


15.13    Governing Law. This Plan shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas except as superseded by applicable federal law.


15.14    No Right, Title or Interest in Company Assets. No Participant shall
have any rights as a stockholder of Noble as a result of participation in this
Plan until the date of issuance of Common Stock in his name and, in the case of
Restricted Stock, unless and until such rights are granted to the Participant
pursuant to this Plan. To the extent any person acquires a right to receive
payments from the Company under this Plan, such rights shall be no greater than
the rights of an unsecured general creditor of the Company, and such person
shall not have any rights in or against any specific assets of the Company. All
Awards shall be unfunded.


15.15    Risk of Participation. Nothing contained in this Plan shall be
construed either as a guarantee by Noble or its Affiliates, or their respective
stockholders, directors, officers or employees, of the value of any assets of
this Plan or as an agreement by Noble or its Affiliates, or their respective
stockholders, directors, officers or employees, to indemnify anyone for any
losses, damages, costs or expenses resulting from participation in this Plan.


15.16    No Guarantee of Tax Consequences. No person connected with this Plan in
any capacity, including without limitation Noble and its Affiliates and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any tax treatment, including without limitation
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to any Awards or payments thereunder made to or for the
benefit of a Participant under this Plan or that such tax treatment will apply
to or be available to a Participant on account of participation in this Plan.




22

--------------------------------------------------------------------------------




15.17    Continued Employment or Service. Nothing contained in this Plan or in
any Award Agreement shall confer upon any Participant the right to continue in
the employ or service of the Company, or interfere in any way with the rights of
the Company to terminate a Participant’s employment or service at any time, with
or without cause. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of Noble or an Affiliate to the Participant.


15.18    Miscellaneous. Headings are given to the articles and sections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of this Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of this Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.






IN WITNESS WHEREOF, this Plan has been executed on this 23rd day of April, 2019.


NOBLE ENERGY, INC.






By: /s/ David L. Stover
Name: David L. Stover


Title: Chairman and Chief Executive Officer




23